        Case 6:21-cv-00261-ADA Document 15-1 Filed 04/30/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



 Sable Networks, Inc. and
 Sable IP, LLC,
                                                                 Civil Action No.
                Plaintiffs,                                    6:21-cv-00261-ADA

                v.
                                                          JURY TRIAL DEMANDED
 Cloudflare, Inc.,

                Defendant.


                                    [PROPOSED] ORDER

       Before the Court is Plaintiffs Sable Networks, Inc. and Sable IP, LLC (collectively,

“Sable”) and Defendant Cloudflare, Inc.’s (“Cloudflare”) Joint Stipulation to Dismiss Certain of

Plaintiffs’ Allegations (the “Stipulation”). The Court, having reviewed the Stipulation, hereby

APPROVES the Stipulation. Accordingly, Sable’s allegations of induced infringement, enhanced

damages, and willful infringement are hereby DISMISSED WITHOUT PREJUDICE to Sable

seeking discovery on these issues, to which Cloudflare reserves its rights to raise appropriate

objections, and without prejudice to Sable amending its complaint to allege such allegations after

fact discovery in this action is open and in accordance with the Court’s case schedule.

SO ORDERED.

Dated: _________________

                                             ______________________________
                                             THE HONORABLE ALAN ALBRIGHT
                                             U.S. DISTRICT COURT JUDGE




                                                1
